Citation Nr: 0403945	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO rating decision, which denied 
service connection for a low back disability (characterized 
as lumbar spondylosis at multiple levels with bilateral 
foraminal stenosis).  The veteran filed a notice of 
disagreement in March 2002.  The RO issued a statement of the 
case in December 2002, and the veteran submitted a VA Form 9 
in January 2003.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends that he has a low back 
disability that arose while playing football during active 
duty.  

Service medical records reflect that no back disabilities 
were noted on the veteran's entrance examination in July 
1953.  In November 1954, the veteran sought outpatient 
treatment for a two-month history of headaches, which he 
asserted arose following a football injury.  He reported that 
he was tackled and felt a sharp pain run up his spine into 
his head.  There was no initial loss of consciousness, but he 
reported that since the tackle, he had had daily headaches.  
A neurological examination was conducted and the results were 
negative.  At his July 1956 separation examination, the 
veteran's spine was found to be normal.

Approximately 40 years later, after complaining of back pain 
at a VA facility in April 1997, the veteran underwent an MRI 
which revealed spondylolitic changes, mostly seen at L4-L5 
and L5-S1.  An MRI conducted in December 2001 revealed a 
partial disc desiccation at T12-L1 and a loss of 
intervertebral disc height with disc desiccation and bulging 
of the intervertebral disc at L1-2, L2-3, L3-4, L4-5 and L5-
S1.  Additionally, at L5-S1 there was suggestion of subtle 
grade 1 spondylolisthesis as well as suspicion regarding 
bilateral spondylolysis involving the pars interarticularis 
at L5.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2003).  Since the enactment of the VCAA, the RO has 
not sent the veteran a letter specifically explaining what 
information and medical or lay evidence is necessary to 
substantiate his claim.  This should be done.

To date, the RO has not afforded the veteran a VA examination 
to determine the diagnosis and etiology of any low back 
condition, and such an examination should be scheduled.  VA 
generally has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).  
Given the evidence suggestive of a back trauma in service, 
and the presence of current disability, a VA examination and 
opinion is necessary.  

Accordingly, the Board REMANDS this case for the following:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any low back disability.  The 
examiner should review the claims file 
prior to the examination of the veteran.  
Any testing and/or x-rays deemed 
necessary should be conducted.  The 
examiner should answer the following 
questions (and the reasons for any 
medical opinions should be discussed in 
detail):

a.  Does the veteran have a current 
low back disability, to include 
arthritis?

b.  If the veteran has a current low 
back disability, is it at least as 
likely as not (i.e., probability of 
at least 50 percent) that it had its 
onset during his period of active 
duty (including as the result of a 
football injury referenced in a 
service medical record dated in 
November 1954)?  If the veteran's 
low back disability includes 
arthritis, is it at least as likely 
as not that the arthritis had its 
onset within one year after his 
discharge from active duty in July 
1956?

3.  Thereafter readjudicate the issue 
shown on the title page of this remand.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken, a summary of the relevant 
evidence, and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




